Allowable Subject Matter
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.

EXAMINER’S AMENDMENT
This Allowability Notice is in response to Patent Application submitted October 9, 2020.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an Interview from Edward Becker (Reg Number 37777) on 2/25/2021.

Please amend claim 5 as follows:  

5. (Currently Amended) The IWB appliance of Claim 1

Information Disclosure Statement
The information disclosure statement (IDS) submitted. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 8-11 of the Remarks, filed October 9, 2020, with respect to the previous rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.  Please see below for a discussion of the closest available prior art.
Applicant’s arguments, see page 8 of the Remarks, filed October 9, 2020, with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive because of the rolling up of the features of claim 2 into the independent claims, which previously overcame the rejection.  The previous rejections under 35 USC 101 have been withdrawn.  Please see below for a discussion of the closest available prior art.

Reasons for Allowance
Claims 1, 3-11, and 13-20 are allowed as amended.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by utilization of the sensor network that is detecting presence of particular persons and identifying those particular persons based on facial imaging or voice data to ensure that particular person is part of a scheduled meeting (with reference to the PEG 2019). These features are applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 1, 3-11, and 13-20 disclose an IWB appliance that is detecting presence of particular persons and identifying those particular persons based on facial or voice data to determine if those particular persons are involved with an electronic meeting involving the IWB appliance within a specified amount of time of the meeting information.
The closest prior art of record is:
Stephenson et al. (US 2014/0278629 A1) – which discloses a method for employee parameter tracking. 
Kenoyer (US 2006/0259755 A1) – which discloses a system for utilizing biometrics for identification in electronic meetings.
Krishna et al. (US 2014/0149771 A1) – which discloses smart calendaring for scheduling and controlling collaboration devices.


The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 11, and 20.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “receiving, via the communications interface, from one or more sensors, sensor data that indicates a detected presence of a person, identifying, based upon the sensor data that indicates a detected presence of a person and identity information that specifies one or more of image data or voice data for each of a plurality of persons, a particular person from the plurality of persons that corresponds to the sensor data that indicates a detected presence of a person, wherein the identifying includes one or more of matching a facial image for the particular person in the identity information to a facial image represented in the first sensor data, or matching voice data for the particular person in the identity information to voice data represented in the first sensor data, determining, based upon meeting information that specifies scheduled times, participants and electronic devices for a plurality of electronic meetings and a current time, whether an electronic meeting involving the IWB appliance is scheduled within a specified amount of time of the current time, determining, based upon the meeting information, whether the particular person is a scheduled participant of the electronic meeting involving the IWB appliance that is . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MATTHEW D HENRY/
Examiner, Art Unit 3683